Title: To Thomas Jefferson from Henry Dearborn, 25 March 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War DepartmentMarch 25. 1807
                        

                        I have the honor of proposing for your approbation Charles Slocum and — Farrar to be appointed Surgeons Mates in the Army of the United States.
                  Accept Sir, assurances of my  high respect and consideration
                        
                            H Dearborn
                     
                        
                    